Citation Nr: 1410924	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-34 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Puget Sound, Washington


THE ISSUES

1.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Harrison Medical Center on May 5, 2011.

2.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Harborview Medical Center subsequent to May 5, 2011.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to March 1999.  

This appeal comes before the Board of Veterans' Appeals (Board from a July 2011 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Seattle, Washington.

The electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS) do not contain any additional information pertinent to the present appeal.

The Veteran has raised issues of entitlement to payment of or reimbursement for unauthorized medical expenses charged by Olympic Ambulance, Kitsap Fire and Rescue and Medical Imaging, all of which also allegedly stem from the May 5, 2011 accident.  These claims have not been addressed by the VAMC.  Therefore, they are not properly before the Board and are referred to the VAMC for initial consideration.  

The issue of entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Harborview Medical Center subsequent to May 5, 2011, is addressed in the REMAND below.  


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disability.  

2.  Although the Veteran was enrolled in the VA health care system at the time his treatment was furnished at Harrison Medical Center on May 5, 2011, he had not received VA medical services under the authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such treatment.  


CONCLUSION OF LAW

The criteria are not met for payment of or reimbursement for unauthorized medical expenses incurred at Harrison Medical Center on May 5, 2011.  38 U.S.C.A. §§ 1703, 1725 (West 2002); 38 C.F.R. § 17.1002(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided adequate notice in a letter sent in September 2011, after the initial adjudication of the claim.  In any event, the pertinent facts in this case are not in dispute and the law is dispositive.  There is no additional evidence that could be obtained to substantiate the claim.  Therefore, the Veteran has not been prejudiced by the timing of the letter, and no further development is required before the Board decides the appeal.

II.  Analysis

The Veteran fell off a roof and received numerous injuries on May 5, 2011.  The Veteran was originally taken to Harrison Medical Center the same day and treatment was rendered.  He is being billed for the services rendered and seeks VA to reimburse him for the expenses.  At the time of the injury and treatment, service connection was not in effect for any disability.  

In the July 2011 administrative decision on appeal, the VAMC denied the Veteran's medical reimbursement claim.  In particular, the VAMC determined that although the Veteran was enrolled in the VA health care system at the time of treatment at issue, he had not received VA medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  This is one of the necessary criteria for a Veteran to receive payment for or reimbursement of expenses associated with unauthorized medical services for nonservice-connected disorders when the Veteran does not have insurance.  See 38 C.F.R. § 17.1002(a)-(h) (2013).  

An August 2011 computer printout from the VAMC shows that the Veteran did not receive any VA medical care within 24 months preceding his private emergency room treatment in May 2011.  The Veteran has not disputed this fact.  He contends that he did not have any prior notice of the VA regulatory requirement that in order to be eligible for payment of or reimbursement for private emergency medical expenses, a veteran must seek treatment at a VA facility within the 24-month period preceding the furnishing of any private emergency treatment.  He received no notice upon his enrollment in the VA system of this particular rule.  He says he did not knowingly or purposely violate any VA rule.  He believes this is not fair.  In short, his argument is one of equity.  The Board believes that the Veteran truly was unaware of this requirement.  However, the law is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  In fact, the Court most recently confirmed that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

While the Board certainly understands the Veteran's frustration, the Board observes that, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  The Veteran does not dispute that he did not receive any VA health care during the 24 months immediately prior to May 5, 2011.  Thus, there is simply no legal basis for granting this appeal.


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Harrison Medical Center on May 5, 2011, is denied.



REMAND

When the Veteran originally submitted his reimbursement claim he included a claim for reimbursement of medical expenses incurred at Harborview Medical Center.  The July 2011 administrative decision which denied his claim for reimbursement of expenses incurred at Harrison Memorial Hospital (addressed above) also denied the claim for the Harborview expenses.  The Veteran submitted a statement in July 2011 which the Board finds is a valid notice of disagreement with the denial of the claim for payment of or reimbursement for the unauthorized medical services incurred at Harborview Medical Center subsequent to May 5, 2011.  The VAMC has not issued a statement of the case in response to this notice of disagreement.  This must be done.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the VAMC for the following action:

Issue a statement of the case addressing the claim of entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Harborview Medical Center subsequent to May 5, 2011.  The Veteran must be advised of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


